Citation Nr: 0920677	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-33 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chest pain. 

2.  Entitlement to service connection for a posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD, claimed as depressive disorder.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for a disability of the cervical spine, to include 
degenerative joint disease.  

5.  Entitlement to an initial evaluation in excess of 20 
percent for a disability of the lumbar spine, to include 
degenerative joint disease, lumbosacral strain and myositis.  


REPRESENTATION

Appellant represented by:	Bergmann & Moore, LLC
ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran has verified active service from September 1980 
to September 1983, a period of ACDUTRA in May and June 1996 
and a period of active service extending from January 2003 to 
February 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  

The Veteran had requested a hearing to be held at the RO in 
the case, which was scheduled for February 2007; the Veteran 
elected to cancel that hearing.  In March 2008, the Veteran 
requested a Board hearing to be held in Washington D.C.  
Later in March 2008, the Veteran appointed a private law firm 
to represent him, as noted on the title page.  In April 2008, 
the Veteran indicated that he had no additional evidence to 
present and requested that his claims be adjudicated as soon 
as possible.  A VA form 8, Certification of Appeal, dated in 
September 2008, indicates that the Veteran cancelled his 
hearing request.  In addition, since being appointed in March 
2008, the Veteran's representative has not mentioned or 
requested a hearing.  As such, the Board concludes that the 
Veteran's Board hearing was in fact cancelled/withdrawn.  

In December 2008, the Board received 52 pages of material 
consisting of translation from Spanish to English of evidence 
already on file and previously considered by the RO.  

In late March 2009, the Veteran's representative requested a 
90-day extension prior to the adjudication of the claims, 
with no reason provided for the request.  The Board notes 
that the Veteran and his representative were issued 
correspondence from VA dated in November 2008, advising them 
that they had 90 days from the date of that letter or until 
the Board issued a decision in this case, during which time 
additional evidence could be sent to the Board.  In April 
2009, the Veteran's representative submitted additional 
evidence to the Board after the issuance of a supplemental 
statement of the case (SSOC) in May 2008.  A waiver of RO 
consideration accompanied the aforementioned evidence.  The 
Board will therefore consider this evidence in deciding the 
issues on appeal.  See 38 C.F.R. § 20.1304.  The Board has 
essentially granted a 60-day extension of time for the date 
of the March 2009 correspondence from the Veteran's 
representative during which the record has been kept open and 
additional evidence has been received.  As such, there 
appears to be no basis and the Board is under no legal 
obligation to delay the adjudication of this case for another 
30 days.  As such, the Board concludes that the case is ready 
for appellate consideration.  

The claim of entitlement to service connection to PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The evidence fails to include a current clinical 
diagnosis of a disorder manifested by chest pain.

2.  A psychiatric disorder (other than PTSD) clearly and 
unmistakably existed prior to active service and but was not 
clearly and unmistakably aggravated during service.

3.  A currently diagnosed psychiatric disorder is 
etiologically related to service. 

4.  The Veteran's disability of the cervical spine is 
manifested by forward flexion of greater than 15 degrees but 
not greater than 30 degrees and a combined range of motion of 
not greater than 170 degrees, without evidence of favorable 
ankylosis of the entire cervical spine.

5.  The Veteran's disability of the lumbar spine is not 
manifested by forward flexion of the thoracolumbar spine of 
30 degrees or less, or by either favorable or unfavorable 
ankylosis of the entire thoracolumbar spine. 

6.  There is no objective evidence of bowel or bladder 
dysfunction or of neurological impairment associated with the 
disabilities of the cervical or lumbar spine.  

7.  There is no evidence that the disability of the lumbar 
spine has been productive of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the prior year.


CONCLUSIONS OF LAW

1.  Chest pain was not incurred or aggravated during active 
duty service.  38 U.S.C.A. §§ 110, 1131 (West 2002; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  A psychiatric disorder was incurred in or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3,307, 3.309 (2008).

3.  The criteria for an initial evaluation of 20 percent for 
a disability of the cervical spine have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5242 (2008).

4.  The criteria for an initial evaluation in excess of 20 
percent for a disability of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5243 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran's claims relating to the cervical and lumbar 
spine arise from his disagreement with the initial 
evaluations following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

With respect to the service connection claims, the VCAA duty 
to notify was satisfied by way of letters sent to the Veteran 
dated in March and July 2005 that fully addressed all notice 
elements of Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The type of notice discussed in the Dingess case regarding 
the assignment of disability ratings and effective dates was 
furnished to the Veteran in March 2006.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The claims were 
readjudicated in May 2008, thereby curing any defect in the 
timing of this notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has obtained the STRs, and VA and private outpatient 
treatment records.  In addition the file contains several VA 
examination reports, evaluating the Veteran's spine, heart 
and psychiatric condition and numerous private examination 
reports.  The file contains translations of many medical 
records and reports from Spanish to English.  In 2009, 
additional evidence was submitted for the file accompanied by 
a waiver.  

Accordingly, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



Factual Background and Analysis

        Factual Background - Service Connection Claims

The Veteran filed original service connection claims for 
chest pain, PTSD and depression in March 2004, indicating 
that all of the claimed conditions had their onset in 2003 or 
2004.  The Veteran does not maintain that any of the service 
connected disorders claimed in conjunction with the appeal 
were incurred during his period of service from September 
1980 to September 1983, or during his period of ACDUTRA in 
May and June 1996.  Accordingly, the Board will focus on the 
service treatment records dated during his period of service 
extending from January 2003 to February 2005.

A VA examination was conducted in December 1983 at which time 
the Veteran had no complaints of chest pain.  On 
cardiovascular evaluation the heart was a normal size and 
shape and no murmurs were found.  Chest X-ray films were not 
taken and no cardiovascular disorder was diagnosed.  

Records dated during the Veteran's period of active duty for 
training (ACDUTRA) from May 26, 1996 to June 9, 1996 are 
entirely negative for any complaints of chest pain or of a 
psychiatric nature and do not include any diagnosed 
cardiovascular or psychiatric disorder.

Medical records dated in January 2000 reveal that the Veteran 
was unhappy with his job and was being treated with Zoloft 
for a diagnosed depressive disorder.  The file also contains 
VA records dated in September 2002 indicating that the 
Veteran was being treated for diagnosed depressive disorder.  

STRs relating to the Veteran's period of service dated from 
2003 to 2005 include a pre-deployment examination report 
dated in January 2003 at which time the Veteran was found to 
be deployable and no referral for any cardiac or psychiatric 
issues was indicated.  The Veteran denied having any sort of 
cardiovascular symptomatology such as breathing problems, 
depression, or nervous trouble of any sort.  The Veteran 
complained of chest pain in November 2003.  In December 2003, 
he complained of left-sided chest pain on exertion; the chest 
was clear at that time.  A January 2004 CT scan of the chest 
revealed a lingular nodule of the lung.  (Service connection 
for a lingular nodule with central hypodensity was denied in 
a February 2008 rating action.)  A June 2004 examination 
report revealed that the Veteran complained of having 
shortness of breath and nervous trouble.  Clinical evaluation 
of the heart, lungs and chest and psychiatric evaluations 
were normal.  The file contains a June 2004 ECG report which 
was noted to have abnormal findings due to marked sinus 
bradycardia.  

The STRs include a psychiatric evaluation report dated in 
dated in October 2004 at which time major depressive 
disorder, existing prior to service and not aggravated in 
service was diagnosed.  The history indicated that the 
Veteran deployed in May 2003 and returned to Puerto Rico in 
April 2004.  It appears that the Veteran was treated from May 
to October 2004 for various complaints including decreased 
concentration, sleeplessness, anxiety and irritability.  The 
report indicated that the Veteran had a past psychiatric 
history that dated back to the 1990's with periodic treatment 
through 2002.  The Veteran was evaluated in October 2004 at 
which time his diagnosed conditions include cervical and 
lumbar disabilities and major depressive disorder; referral 
to a physical evaluation board (PEB) was recommended.  A PEB 
convened in November 2004 at which time it was determined 
that the Veteran's medical and physical impairments prevented 
reasonable performance of military duties and separation was 
recommended.  The Veteran's listed impairments included major 
depressive disorder, existing prior to service and not 
aggravated beyond the natural progression of the condition.

A VA examination of the heart was conducted in June 2005.  
The Veteran reported having symptoms of heart palpitations 
and chest pain since serving in Iraq in 2003 and 2004.  The 
examiner noted that chest X-ray films and an 
electrocardiogram of June 2005 were normal and that stress 
testing conducted thereafter (July 2005) was negative.  
Examination of the heart was normal and the lungs were clear.  
An assessment of no abnormality found on cardiac examination, 
was made.  

A VA PTSD examination was conducted in July 2005.  The 
Veteran reported receiving psychiatric treatment in 1997 
after his brother died, and again in 2004 during service, at 
which time major depression was assessed.  The examiner 
indicated that the Veteran did not meet the DSM-IV criteria 
for a diagnosis of PTSD.  A DSM-IV diagnosis of major 
depressive disorder, recurrent, was made.  The examiner 
referenced Puerto Rico National Guard records which indicated 
that the Veteran got depressed when called for active duty 
and being deployed to Iraq.  Also noted were private medical 
reports which described the Veteran's depressive 
symptomatology and treatment, relating this to a stressful 
job situation (prior to service).  The examiner opined that 
depressive disorder was not due to or caused by military 
service.   

Also on file is a July 2005 evaluation report from Dr. L. a 
clinical psychologist.  The report indicated that the Veteran 
was depressed due to his experiences in the Iraq war, to 
include an incident where a friend confused him with the 
enemy and was going to kill him.  Major depressive disorder 
and PTSD, linked to the war in Iraq were diagnosed.

The file contains November 2006 and October 2007 statements 
from the Vet Center indicating that in March 2003, the 
Veteran sought counseling services due to symptoms including 
depressed mood and sleep impairment.  It was noted that the 
Veteran had experienced stressful incidents during his 
service in Iraq, which included his unit being attacked by 
mortars and a fellow soldier being killed in action.  

The file contains a report of a private evaluation performed 
by Dr. G. in December 2006.  The report indicated that the 
Veteran had a past psychiatric history dating to 1997 when he 
developed depression due to the death of his brother, who was 
also in the National Guard.  It was reported that the Veteran 
received treatment on and off until 2002.  The report noted 
that after returning from Iraq in 2004, the Veteran's 
emotional condition was aggravated and he started complaining 
of decreased sleep, anxiety depressed mood and decreased 
concentration and memory.  Dr. G. noted that the Veteran had 
suffered from severe trauma from his war experience where his 
emotional condition was aggravated.  Major depressive 
disorder and rule out PTSD were diagnosed.  Dr. G. provided 
an addendum in March 2007 indicating that the Veteran's 
disabilities of the cervical and lumbar spine caused severe 
social and industrial limitations and opining that this had 
aggravated his depression from a moderate state to a severe 
state.  

A VA examination for mental disorder was conducted in 
February 2008 at which time a history of psychiatric 
treatment prior to the Veteran's 2003 deployment to Iraq was 
noted and depressive disorder was diagnosed.  Based upon 
review of the evidence in the claims folder and previous 
private and VA evaluation, the examiner opined that the 
depressive disorder was not related to the service-connected 
disability of the lumbar spine.  The examiner further 
commented that the Veteran had a mental disorder that was 
present and being treated since 1998, which was not shown to 
be related to military service, but the onset of this 
condition was due to the death of the Veteran's brother and 
situational problems pertaining to his civilian job.

VA medical records dated in 2007 and 2008 mention that the 
Veteran had hypertension, but do not contain reference to 
complaints of chest pain or any diagnosis of a condition 
primarily manifested by chest pain.  A January 2008 CT scan 
of the chest revealed the presence of a stable node on the 
left upper lobe (previously shown); there was no mention of 
chest pain.  The records reflect that he was hospitalized in 
April 2008 for treatment of major depression.   

The file contains a comprehensive medical report authored by 
K.P., a clinical psychologist, dated in March 2009.  The 
psychologist indicated that the Veteran's medical records 
were replete with a wealth of evidence demonstrating in-
service and post-war treatment.  She opined that it was more 
likely than not that the exacerbation of the Veteran's 
depressive symptomatology and his continued 
psychiatric/psychological decompensation were the direct and 
causal result of his military service.  She observed that to 
state that the Veteran's depression was solely due to his 
brother's death in 1997 was completely and totally contrary 
to the evidence presented in the medical records.  She 
pointed out that his pre-service depressive disorder did not 
prevent him from deploying and serving in the military and 
noted that logically it followed that his depressive disorder 
was exacerbated during service.

	Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for certain disorders, such as 
cardiovascular renal disease and psychoses, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A.  Chest Pain

In this case, Hickson element (1) is lacking.  Regardless of 
the theory of entitlement raised, the medical evidence on 
file does not contain any current diagnosis of a disability 
manifested by chest pain; i.e. a clinical disability 
identified as chest pain or with primary or chronic symptoms 
of chest pain has not been diagnosed at any time post-
service.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).

As was pointed out by the Veteran and as is clear from the 
record, the STRs contain documentation of complaints of chest 
pain in late 2003/early 2004.  Post-service a VA examination 
of the heart was conducted in June 2005.  The Veteran 
reported having symptoms of heart palpitations and chest pain 
since serving in Iraq in 2003 and 2004.  The examiner noted 
that chest X-ray films and an electrocardiogram of June 2005 
were normal and that stress testing conducted in July 2005 
was negative.  Examination of the heart was normal and the 
lungs were clear.  An assessment of "no abnormality found on 
cardiac examination" was made, nor have any such 
manifestations been diagnosed since that time.  

VA disability compensation derives from two statutes, 
sections 1110 and 1131 of title 38, United States Code.  Both 
provide for compensation, beginning with the following words; 
"For disability resulting from personal injury suffered or 
disease contracted in line of duty..."  Thus, in order for a 
Veteran to qualify for compensation under those statutes, the 
Veteran must prove the existence of disability and that a 
disability has resulted from a disease or injury that 
occurred in the line of duty.  See Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.  Pain cannot 
be compensable in the absence of proof of an in-service 
disease or injury to which the current pain can be connected 
by medical evidence.  See Sanchez-Benitez, supra.  Such a 
"pain alone" claim, as has been presented here, must fail 
when there is no sufficient factual showing that the pain 
derives from an inservice disease or injury.  Id.

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the claim was filed 
in March 2005; there was no evidence of a clinical 
disability/diagnosis manifested by chest pain of record at 
that time (resolved or unresolved) nor has such been 
presented at any time subsequently since the claim has been 
pending.  

The Board notes that during service, in conjunction with the 
Veteran's complaints of chest pain, a lingular nodule of the 
lung was identified in 2004 and continues to be present, as 
was noted in medical records of 2007.  However, this 
condition does not appear to be in any way attributable or 
related to the Veteran's complaints of chest pain.  Moreover, 
service connection was already considered and denied for this 
specific disorder in a February 2008 rating action which was 
not appealed and is final.  In addition, to the extent that 
medical records reflect that hypertension is currently 
diagnosed, this condition is not clinically defined by 
symptoms of chest pain, nor do the clinical records reflect 
that the Veteran's reported complaints of chest pain have 
been associated with a diagnosis of hypertension.  In this 
regard, the Board points out that hypertension is defined as 
diastolic blood pressure that is predominantly 90 millimeters 
(mm.) or greater, or systolic blood pressure that is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101(Note 1) (2008).

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence shows that the 
Veteran does not currently have a clinical 
disability/diagnosis manifested by chest pain, service 
connection for this claimed condition is not warranted.

B.  Psychiatric Disorder, other than PTSD

The Veteran maintains that he suffers from a psychiatric 
disorder which was either directly incurred in service or if 
found to be pre-exiting, was aggravated during service.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition under section 
1111 for conditions not noted at entrance to service, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  Clear and unmistakable evidence is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) (noting that "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than clear and 
unmistakable evidence).  It is an "onerous" evidentiary 
standard, requiring that the no-aggravation result be 
"undebatable." Cotant v. West, 17 Vet. App. 116, 131 (2003) 
(citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and 
Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, 
C.J., concurring in part and dissenting in part).

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 
(Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the Veteran is 
not entitled to service connected benefits because it has 
been shown that his disability pre-existed service and was 
not aggravated in service. See Wagner, 370 F.3d at 1094- 
1096.  In such cases, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the Veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.

Rather, where the government fails to rebut the presumption 
of soundness under section 1111, the Veteran's claim must be 
considered one for service incurrence or direct service 
connection.  See Wagner, 370 F.3d at 1094-1096 (indicating 
that, in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The evidence on file does not indicate that a psychiatric 
disorder was specifically noted in 2003, when the Veteran was 
examined in conjunction with the activation and deployment of 
his National Guard unit.  However evidence on file reflects 
that a psychiatric disorder, assessed as 
depression/depressive disorder clearly and unmistakably 
existed prior to service.  Specifically evidence reflects 
that this condition was initially diagnosed in approximately 
1997 and continued to be treated at least through 2002.  In 
addition, the PEB, as well as the VA and private examiners 
who expressed an opinion on this question, have indicated 
that the Veteran's depression existed prior to service.  

During service, the Veteran was seen for psychiatric 
treatment on numerous occasions in 2004 and in October 2004, 
depressive disorder was diagnosed on examination.  The 
findings of the PEB made in November 2004, indicated that the 
diagnosed major depressive disorder, existed prior to service 
and was not aggravated beyond the natural progression of the 
condition during service.  As such, in light of the evidence, 
the Board cannot conclude that it is established by clear and 
unmistakable evidence that the Veteran's depressive disorder 
was not aggravated by his service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  See also Wagner, supra; VAOPGCPREC 3-
2003.  In this regard, the Board emphasizes "clear and 
unmistakable evidence is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  Cotant v. Principi, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993).

When no preexisting condition is noted upon entry into 
service, if the government fails to rebut the presumption of 
soundness under Section 1111 by clear and unmistakable 
evidence that the Veteran's disability was both preexisting 
and not aggravated by service, the Veteran's claim is one of 
service connection by direct incurrence.  Wagner at 1096 
(emphasis added); see also VAOPGCPREC 3-2003. 

Thus, here, the Veteran is still presumed sound, even though 
there is evidence of a preexisting depressive disorder, since 
VA has failed to show by clear and unmistakable evidence that 
a preexisting disorder was not aggravated by service.  Id.  
This essentially, in turn, has the effect of converting an 
aggravation claim into one for direct service incurrence.   
Therefore, a service connection analysis by way of incurrence 
of an in-service injury or disease must follow since VA has 
failed to rebut the presumption of soundness as discussed 
above.  Id.

Here, it is clear that the Veteran was treated for a 
psychiatric disorder in service, at which time depressive 
disorder was diagnosed.  In addition, as to in-service 
incurrence, the post-service treatment for the Veteran's 
psychiatric disorder is sufficiently similar and close in 
time to the in-service complaints to demonstrate continuity 
of symptomatology as discussed under 38 C.F.R. § 3.303(b); 
see also Savage v. Gober, 10 Vet. App. 488 (1997).  

In this case, the file also contains probative and/or 
competent evidence which establishes that the Veteran's 
currently manifested psychiatric problems are etiologically 
related to service.  A requirement for a showing of such a 
relationship has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service (or a service connected 
disability) and the disability claimed.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  In this regard, the file 
contains a July 2005 evaluation report from Dr. L. a clinical 
psychologist diagnosing major depressive disorder linking 
this to the Veteran's experiences during the war in Iraq.  
Also on file is a 2009 medical statement and opinion provided 
by a clinical psychologist to the effect that it was more 
likely than not that the exacerbation of the Veteran's 
depressive symptomatology and his continued 
psychiatric/psychological decompensation were the direct and 
causal result of his military service. 

As such, resolving all reasonable doubt in the Veteran's 
favor, the evidence supports the grant of service connection 
for a psychiatric disorder, specifically claimed as 
depressive disorder based on in-service incurrence.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

	Increased Evaluations - Factual Background

The Veteran filed original service connection claims for neck 
and low back disorders in March 2004, indicating that these 
claimed conditions had their onset in 2003 or 2004. 

By rating action of September 2005, service connection was 
granted for a disability of the lumbar spine, to include 
degenerative disc disease (DDD) of L4-5 and degenerative 
joint disease (DJD), for which an initial 20 percent 
evaluation was assigned effective from February 2005.  
Service connection was also granted for a disability of the 
cervical spine, to include DJD of C6-C7 with cervical strain, 
for which an initial 10 percent evaluation was assigned 
effective from February 2005.  

A private MRI study of the lumbar spine dated in January 2004 
gave a history of trauma sustained in July 2003.  Impressions 
of L4-L5 DDD with posterior disk herniation and bilateral 
lumbar facet osteoarthritis were made.  A private MRI study 
of the cervical spine dated in August 2004 revealed disc 
herniation at C6-C7 with compression to the cord and bulging 
at C3-C6 with compression.  EMG studies dated in August 2004 
were suggestive of lumbar and cervical radiculopathy.

A VA examination of the spine was conducted in June 2005.  
The history indicated that the Veteran had been suffering 
with cervical and lumbosacral pain since 2003-2004, while 
serving on active duty.  The Veteran reported having flare-
ups occurring once or twice a week for 3 to 4 hours, 
evaluated as 9/10 in severity.  He reported having no 
additional limitation of motion on flare-ups.   The report 
indicated that the Veteran walked without any assistive 
devices, did not use a brace, and was not unsteady.  There 
was no history of injury or surgery.  The report noted that 
the Veteran could walk for 20 to 30 minutes and that he was 
employed as a custody official.  There was no indication of 
any incapacitating episodes.  The VA examiner opined that the 
conditions of the cervical and lumbosacral spine were at 
least as likely as not related to the Veteran's period of 
military service. 

Physical examination of the cervical spine included range of 
motion testing which revealed flexion from 0 to 45 degrees; 
extension from 0 to 45 degrees, right and left rotation from 
0 to 80 degrees and bilateral flexion from 0 to 45 degrees.  
The examiner indicated that all motion was painful at the 
extremes, without evidence of any functional loss.  
Repetitive motion revealed pain without evidence of lack of 
endurance, fatigue, incoordination or further functional 
loss.  There was tenderness of the muscles in the cervical 
area.  There was no evidence of ankylosis, abnormal kyphosis, 
reversed lordosis or scoliosis.  X-ray films of the cervical 
spine dated in June 2004 were referenced which revealed 
cervical spasms and C6-C7 DJD.  Cervical strain - myositis, 
and cervical DJD were diagnosed.

Physical examination of the lumbar spine included range of 
motion testing which revealed flexion from 0 to 90 degrees; 
extension from 0 to 30 degrees, right and left rotation from 
0 to 45 degrees and bilateral flexion from 0 to 30 degrees.  
The examiner indicated that all motion was painful at the 
extremes, with evidence of 10 degrees of function loss in 
flexion and extension.  Repetitive motion revealed pain 
without evidence of lack of endurance, fatigue, 
incoordination or further functional loss.  There was 
tenderness of the muscles in the lumbosacral area.  There was 
no evidence of ankylosis, abnormal kyphosis, reversed 
lordosis or scoliosis.  A January 2004 MRI study was 
referenced which revealed L4-5 DDD, disc herniation at L4-5 
and bilateral lumbar facet arthritis.  Lumbosacral strain - 
myositis, lumbosacral DJD and lumbosacral disc herniation, 
were diagnosed.

The file contains a report of an MRI study dated in January 
2006.  Impressions of disk herniations from C3-C7 with spinal 
canal stenosis at C5-C7, and mild cord compression at C6-C7, 
were made.  

A VA medical record dated in May 2006 indicates that the 
Veteran sustained a fall from a 2-story building resulting in 
injuries to the left elbow and wrist and resulting in some 
sensory deficit in the left arm and fingers.  

A private neurological evaluation was conducted in June 2006.  
The Veteran complained of increased pain and discomfort in 
the low back and cervical areas.  Electrodiagnostic (EDX) 
evidence of radicular compression at the cervical and lumbar 
areas was noted.  Motor and sensory testing showed no 
deficits.  Straight leg raising was to 70 degrees 
bilaterally.  Severe muscle spasms of the neck were reported.  
Range of motion testing of the cervical spine revealed 
flexion from 0 to 30 degrees; extension from 0 to 20 degrees, 
right and left rotation from 0 to 60 degrees and bilateral 
flexion from 0 to 30 degrees.  Range of motion testing of the 
lumbar spine revealed flexion from 0 to 70 degrees; extension 
from 0 to 20 degrees, and bilateral flexion from 0 to 20 
degrees.  

The following conditions were diagnosed: L4-5 DDD; bilateral 
lumbar facet osteoarthritis, DJD, lumbosacral strain - 
myositis, DJD of C6-C7 with cervical strain-myositis, C6-7 
posterior disc herniation with spinal canal stenosis and 
compression, C5-6 posterior disc herniation with spinal canal 
stenosis, C3-4 and C4-5 small posterocentral disc herniation, 
L4-5 posterior disc herniation, right C6-7 radiculopathy by 
EDX and left L5-S1 radiculopathy by EDX.  Dr. H., the 
examining physician indicated that these conditions had 
become worse with the passage of time, the aging process and 
the stress and strain of daily activities.   

In February 2007, the Veteran underwent surgery to treat 
lumbar facet joint disease on the left side.

	Legal Analysis

The Veteran's claims for higher evaluations for disabilities 
of the cervical and lumbar spine were placed in appellate 
status by his disagreement with the initial rating award.  In 
such circumstances, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings, as will be further 
explained herein.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  VA 
attempts to determine the extent to which the service-
connected disability adversely affects his or her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant. 38 U.S.C.A. § 5107(b); see also 38 C.F.R. § 4.3 
(any doubt regarding the extent of the disability is to be 
resolved in the Veteran's favor).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the Court held that "staged" ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Schedule for Rating Criteria indicates that disabilities 
of the spine under Diagnostic Codes 5235 to 5243 will be 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine.  Diagnostic Code 5243 is used for the 
evaluation of intervertebral disc syndrome.  

The General Rating Formula assigns evaluations with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of the injury or disease.  Under this formula, a 10 
percent evaluation is for assignment with forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees or a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees, but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation is for assignment when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is warranted for forward flexion of the 
cervical spine to 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is for 
assignment when unfavorable ankylosis of the entire cervical 
spine is shown, or where forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent evaluation is 
for assignment upon a showing of unfavorable ankylosis of the 
entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion is zero to 45 degrees, and left and 
right lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  (See also 
Plate V). 

The Board must also consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based upon Incapacitating 
Episodes, whichever results in the higher rating.  The 
formula for rating intervertebral disc syndrome based upon 
incapacitating episodes provides for a 10 percent evaluation 
was for assignment with incapacitating episodes having a 
total duration of at least one week, but less than two weeks 
during the past twelve months; a 20 percent evaluation was 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past twelve months; a 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months; and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A note following the 
Diagnostic Code defines an incapacitating episode as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, note 1.  Note 2 provides for separate evaluations if 
intervertebral disc syndrome is present in more than one 
spinal segment if the effects are distinct.

C.  Cervical Spine

A 10 percent initial evaluation has been assigned from 
February 10, 2005, for degenerative joint disease with 
cervical strain and myositis (a disorder of the cervical 
spine) pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, 
used for the evaluation of degenerative arthritis of the 
spine.  The Veteran contends the current rating evaluation 
does not accurately reflect the severity of his disability.  

Evaluating the evidence in light of the above rating 
criteria, the Board concludes that an increased evaluation of 
20 percent is warranted.  Specifically, when evaluated in 
2006, the Veteran's flexion of the cervical spine was 
assessed as limited to 30 degrees and his combined range of 
motion was 170 degrees.  Both of these findings are 
consistent with the grant of a 20 percent evaluation under 
the general rating criteria.  However, there is no evidence 
presented which suggests that forward flexion of the cervical 
spine is limited to 15 degrees or less or showing favorable 
ankylosis of the entire cervical spine; accordingly, a 30 
percent evaluation is not warranted for any portion of the 
appeal period.  

The Board has also considered whether an increased evaluation 
is warranted based upon the granting of a separate neurologic 
disability related to the cervical spine.  In this regard, 
medical records document indications of neurological 
symptomatology.  However, the Board is not able to identify 
any neurological impairment specifically associated with the 
service-connected disorder of the cervical spine.  In this 
regard, sensory and motor examinations performed from 2006 
were normal and there was essentially no indication of 
neurological symptomatology affecting the upper extremities.  
Therefore, separate ratings are not warranted for 
neurological impairment, as no such impairment is shown.  
Similarly there is no indication of any bowel or bladder 
impairment attributable to the disorder of the cervical spine 
which would warrant the assignment of a separate evaluation. 

The evidence reflects the Veteran has consistently complained 
of pain and limitation of motion associated with his cervical 
spine disability and has described significant restriction on 
activities.  Upon VA examination conducted in 2005, 
repetitive motion testing revealed pain without evidence of 
lack of endurance, fatigue, incoordination or further 
functional loss.  While the Board acknowledges that the 
Veteran has significant pain which limits his activities; 
this limitation does not more nearly approximate any of the 
criteria consistent with the assignment of an increased 
evaluation.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Therefore, 
as the 20 percent evaluation assigned herein contemplates the 
effects of the Veteran's complaints of pain, fatigue, 
weakness and functional impairment, an increased evaluation 
based primarily on pain is not warranted.  38 C.F.R. § 4.45, 
4.71a, Diagnostic Codes 5242; DeLuca v. Brown, 8 Vet. App. 
202 (1995)

An initial 20 percent evaluation, but no higher, is warranted 
from effective from February 10, 2005, and the appeal is 
granted to this extent.  

D.  Lumbar Spine

A 20 percent initial evaluation has been assigned from 
February 10, 2005, for degenerative disc disease of the 
lumbar spine with osteoarthritis, degenerative joint disease, 
lumbosacral strain and myositis (a low back disorder) 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, used for 
the evaluation of intervertebral disc syndrome.  The Veteran 
contends the current rating evaluation does not accurately 
reflect the severity of his disability.  

Evaluating the evidence in light of the above rating 
criteria, the Board must conclude that an increased 
evaluation is not warranted.  Specifically, there is no 
evidence that the Veteran's forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less.  In 
fact, upon examination conducted in 2005, flexion of 90 
degrees was shown and in 2006 flexion of 70 degrees was 
shown.  The combined ranges of motion of the lumbar spine 
have been recorded as 270 degrees in 2005 and 130 degrees in 
2006 without any data given for rotation; both well in excess 
of the 120 degrees required to support the assignment of a 20 
percent evaluation under the general rating formula.  
Moreover, neither favorable or unfavorable ankylosis of the 
entire thoracolumbar spine is shown by the evidence.  The 
2005 VA examination report specifically indicated that there 
was no ankylosis of the spine, nor did any other evidence 
reveal such a finding.  The Board also observes that during 
the appeal period, there is no indication that the Veteran 
has had any associated bowel or bladder impairment that would 
warrant a separate evaluation.

The Board has also considered whether an increased evaluation 
is warranted based upon the granting of a separate neurologic 
disability related to the lumbar spine.  In this regard, 
medical records document indications of neurological 
symptomatology; however sensory and motor examinations 
conducted in 2005 were negative.  The Board is not able to 
identify any evidence of neurological symptomatology 
specifically associated with the service-connected low back 
disorder.  Therefore, a separate rating is not warranted for 
neurological impairment, as no such impairment is shown.   

Also pertinent in this case is whether an increased 
evaluation is warranted under the criteria for intervertebral 
disc syndrome used for evaluating incapacitating episodes.  
However, the Veteran's low back disability has not been shown 
to have resulted in incapacitating episodes (requiring bed 
rest/treatment prescribed by a physician) having a total 
duration of at least four weeks, but less than six weeks 
during the past twelve months.  In this regard, the Veteran 
reported in 2004 that the extent of his incapacitating 
episodes was limited to 2 times a year, for about 5 days at a 
time.  As such, an increased evaluation for incapacitating 
episodes under Diagnostic Code 5243 is not warranted.

The evidence reflects the Veteran has consistently complained 
of pain and limitation of motion associated with his lumbar 
spine disability and has described significant restriction on 
activities.  However, there is no indication that the Veteran 
uses a brace, cane or other assistive device.  Upon 
examination conducted in 2005, repetitive motion revealed 
pain without evidence of lack of endurance, fatigue, 
incoordination or further functional loss.  While the Board 
acknowledges that the Veteran has significant pain which 
limits his activities; this limitation does not more nearly 
approximate any of the criteria consistent with the 
assignment of an increased evaluation.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Therefore, as the 20 percent 
evaluation assigned contemplates the effects of the Veteran's 
complaints of pain, fatigue, weakness and functional 
impairment, an increased evaluation based primarily on pain 
is not warranted.  38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 
5242; DeLuca v. Brown, 8 Vet. App. 202 (1995)

Based upon the guidance of the Court in Fenderson v. West, 12 
Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms have remained relatively constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  Therefore, the 
preponderance of the evidence is against the Veteran's claim 
for an increased evaluation for a disorder of the lumbar 
spine.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

	E.  Conclusion

In addition, the evidence does not reflect, nor is it 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the Veteran's disabilities of the 
cervical and lumbar spine.  In that regard, the record does 
not reflect that the Veteran's disability of the cervical and 
lumbar spine has caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluation), necessitated frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  It does not 
appear that the Veteran has been hospitalized for treatment 
of his service-connected disabilities of the cervical and 
lumbar spine since under going surgery of the lumbar spine in 
early 2007.  In light of the foregoing, the Board finds that 
it is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for a psychiatric disorder 
is granted.

An initial evaluation of 20 percent for a disability of the 
cervical spine is granted, subject to the regulations 
governing the award of monetary benefits.

An initial evaluation in excess of 20 percent for a 
disability of the lumbar spine is denied.


REMAND

The Veteran has claimed service connection for PTSD.  The 
Board has determined that additional development is required 
prior to the adjudication of this claim.  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The file contains private medical evidence from Dr. J.M.V. 
(December 2004) reflecting that PTSD has been diagnosed.  
However, when evaluated by VA in 2008, depressive disorder 
was diagnosed, but PTSD was not.  Initially, it is unclear 
whether the DSM-IV criteria for a diagnosis of PTSD are 
supported in this case.   

As a related matter, the record does not contain specific 
information relating to the Veteran's reported stressors.  
Records from the Vet Center dated in 2006 and 2007 generally 
indicate that the Veteran reported experiencing stressful 
incidents during his service in Iraq, which included his unit 
being attacked by mortars and a fellow soldier being killed 
in action.  The Veteran's reported stressors have never been 
referred to the U.S. Army and Joint Services Records Research 
Center (JSRRC) for verification.  

Because the evidence in the claims folder suggests symptoms 
of PTSD, and because the Veteran has provided general 
information regarding in-service stressors, in the interest 
of fairness, the Board believes that on Remand, the Veteran 
should be requested to identify his reported stressors and 
verification of these stressors should be attempted.  

In addition, the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  Should a 
stressor be verified, the scheduling of a VA examination to 
determine whether a diagnosis of PTSD is supported by a 
verified stressor would be warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an 
opportunity to provide specific 
information regarding any stressful 
events he experienced in service.  Send 
him a PTSD questionnaire and advise him 
that the information requested on the 
questionnaire is needed to favorably 
resolve his claim.  The Veteran should be 
asked to provide detailed information 
regarding his claimed stressors to 
include the details of his experience and 
the approximate dates and places where 
the events occurred.

2.  Determine the Veteran's potential 
stressors, based on the PTSD 
questionnaire and a review of the medical 
records.

3.  Ask JSRRC to verify any identified 
stressors.  The request should include as 
much specific information as is possible, 
including dates and locations for any 
claimed stressor.

4.  When the above development is 
completed and any available evidence 
identified by the Veteran is obtained, 
and if the Veteran's stressors have been 
corroborated, the entire claims file must 
be made available to a VA examiner.  
Pertinent documents should be reviewed.  
A complete history, including the 
Veteran's stressors, should be taken.  
The examiner should state whether the 
Veteran has a current diagnosis of PTSD 
in accordance with the DSM-IV, and if so, 
is the PTSD at least as likely as not 
related to the verified stressors.

5.  Readjudicate the Veteran's PTSD 
claim.  If the benefits sought on appeal 
remain denied, the Veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) and given a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


